DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a 371 of PCT/IB2016/055517 09/15/2016, which claims priority to provisional applications, PRO 62/277,474 01/11/2016, PRO 62/243,646 10/19/2015 and PRO 62/218,958 09/15/2015.

Status of Claims
Claims 1-4,7-9,14-19,21-22 and 79-82 are pending. 
Claims 1-4, 7, 14-16, 19, 21-22 and 81 directed to the below elected species (without traverse) are under examination. Claims 8-9,17-18,79-80 and 82 are withdrawn
	Species of a CD19 inhibitor: tafasitamab (MOR-208)1, a monoclonal antibody
	Species of a BTK inhibitor, aka Calquence2	

    PNG
    media_image1.png
    487
    563
    media_image1.png
    Greyscale

	Species of Additional therapeutic to be administered: i. Anti-CD20 antibody: rituximab. ii. Chemotherapeutic regimen: (1) fludarabine, cyclophosphamide & rituximab. iii. PD-1 or PD-Ll inhibitor: pembrolizumab.
	Species of cancer: diffuse large B cell lymphoma.
Regarding the elected species combination of tafasitamab/Calquence, the specification references the elected BTK inhibitor species, Calquence (aka ACP 196 or Acalabrutinib) at paragraph 364.  Further, the specification references the elected CD19 inhibitor, tafasitamab (MOR-208) at paragraph 452. The specification does not provide experimental examples with unexpected results for the elected species combination.
Applicant’s arguments, see page 5, filed Nov 13, 2020, with respect to claims 1-4, 7, 14, 15, 16, 19, 21, 22, and 81 have been fully considered and are persuasive.  The Written Description rejection (35 USC 112, 1st paragraph) of claims 1-4, 7, 14, 15, 16, 19, 21, 22, and 81 has been withdrawn. 

Applicant’s amendments with respect to the obviousness rejection of claims 1-4, 7, 14-16, 19, 21-22 and 81, have necessitated the below obviousness rejections. While the below rejections rely upon previously cited prior art, they are nonetheless new rejections necessitated by amendment, resulting in the issuance of this final office action.

Information Disclosure Statement
The information disclosure statement(s) IDS(s) submitted on Nov 13, 2020 and Jan 20, 2021, have been considered by the Examiner. Unless otherwise noted, the submissions are in compliance with the provisions of 37 CFR § 1.97. Enclosed with this Office Action is a return-copy of the PTO-1449 Forms with the Examiner's initials and signature indicating those references that have been considered. 

Claim Objections
Claim 7 is objected to because of the following informalities:  it recites the claim identifier (Cancelled), but unlike the rest of the cancelled claims, it is still fully recited in the claims.  Adding to the confusion, it contains elected subject matter (tafasitamab) so it has been examined. Amendment to properly identify claim 7 as being (Previously presented) or deletion of the text of claim 7, if it is cancelled, is necessary.

New Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7 and 21-22 is/are rejected under 35 U.S.C. 103 as obvious over
Ruella et al. "Combination of Ibrutinib and ANTI-CD19 Chimeric Antigen Receptor T-Cells for the Treatment of Relapsing/Refractory Mantle Cell Lymphoma (MCL)", Poster Presentation, 20TH CONGRESS OF THE EUROPEAN HEMATOLOGY ASSOCIATION, JUN 11-14, 2015, VIENNA, AUSTRIA, 13 June 2015 (2015-06-13), pages 1-1, XP55281361
in view of WO 2015/083008 and Kellner et al. Leukemia (2013) 27, 1595–1598; doi:10.1038/leu.2012.373.  
Claim 1 is directed to a method of treating cancer in a human in need with the claimed combination of a CD19 inhibitor and a BTK inhibitor. Claim 3 discloses the simultaneous administration of both. More specifically, newly amended claim 1 is directed to the elected species combination of tafasitamab/Calquence.
	Regarding claims 1 and 3 and the combination of a BTK inhibitor with a CD19 inhibitor to treat cancer in a human in need, Ruella discloses the combination of the BTK inhibitor ibrutinib and an anti-CD19 chimeric antigen receptor T cells (aka CART19) for the treatment of mantle cell lymphoma, see title and Introduction.  Ruella demonstrates that a BTK inhibitor (ibrutinib) is combined with a CD19 inhibitor leading to an increased anti-tumor effect and enhanced survival, see Conclusions. Regarding the treatment of a human subject, Ruella references Wang et al. New England Journal of Medicine 2013, where subjects suffering from Mantle Cell Lymphoma were human subjects, see Introduction. 
Regarding the elected species combination of tafasitamab/Calquence, the specification references the elected BTK inhibitor species, Calquence (aka ACP 196 or Acalabrutinib) at paragraph 364.  Further, the specification references the elected CD19 th Graham factor).  Therefore, teachings of Calquence as a BTK inhibitor and tafasitamab as a CD19 inhibitor will be applicable to the prima facie case of obviousness as a rationale to support a finding of obviousness are substitutions of one known equivalent for another.  
	With regard to the elected species of BTK inhibitor, while Ruella does NOT teach the elected species, Acalabrutinib (aka Calquence or ACP 196) WO 008 teaches the Calquence as a BTK inhibitor, see page 172, claim 23, first compound.

    PNG
    media_image2.png
    319
    213
    media_image2.png
    Greyscale

	WO 008 teaches BTK inhibitors as useful for the treatment of cancer in combination with other anti-cancer drugs, thus providing a rationale to substitute one BTK inhibitor for another, see paragraph 10.
	With regard to the elected species of CD19 inhibitor, while Ruella does NOT teach the elected species, tafasitamab (aka MOR 218), Kellner teaches the tafasitamab 
	The rationale to support a finding of obviousness are prior art elements (Calquence is a known BTK inhibitor and tafasitamab is a known CD19 inhibitor, where it is obvious to substitute known equivalents of BTK and CD19 inhibitors) in combination with known methods (combinations of BTK and CD 19 inhibitors to treat cancer as per Ruella) to predictably arrive at the claimed invention. 
	Regarding claims 2-4, Ruella teaches the co-administration CART19 and ibrutinib, see section entitled Combination of ibrutinib and CART19. It is noted that claims 2 and 4, place no restriction as to when CART19 is administered with ibrutinib, it can be seconds before or after the ibrutinib administration. Therefore, the teaching of the administration of CART19 and ibrutinib combination by Ruella, renders claims 2 and 4 obvious, where the CART19 and ibrutinib can be administered before or after each other. Additionally, as Ruella discloses the teaching of a combination of CART19 and ibrutinib, the skilled artisan would have a rationale to administer both simultaneously as required by claim 3. Regarding claims 2-4 and the elected species (Calquence/
Tafasitamab), it is known to substitute equivalent BTK and CD19 inhibitors for those taught by Ruella to render the claims and elected species obvious.
	Regarding claim 7 and the limitations of a CD19 inhibitor antigen-binding fragment, conjugate or variant, Ruella teaches the use of anti-CD19 chimeric antigen receptor T cells (aka CART19), see title and rest of poster. Regarding claim 7 and the elected species (Calquence/Tafasitamab), it is known to substitute equivalent BTK and 
	Regarding claims 21-22 and the limitation of B-cell/mantle cell lymphoma, Ruella teaches the treatment of MCL, see title and rest of poster. Regarding claims 21-22 and the elected species (Calquence/Tafasitamab), it is known to substitute equivalent BTK and CD19 inhibitors for those taught by Ruella to render the claims and elected species obvious.
	Therefore, the claimed invention is prima facie obvious over the cited prior art. 

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as obvious over 	Ruella et al. "Combination of Ibrutinib and ANTI-CD19 Chimeric Antigen Receptor T-Cells for the Treatment of Relapsing/Refractory Mantle Cell Lymphoma (MCL)",  Poster Presentation,  20TH CONGRESS OF THE EUROPEAN HEMATOLOGY ASSOCIATION, JUN 11-14, 2015, VIENNA, AUSTRIA, 13 June 2015 (2015-06-13), pages 1-1, XP55281361
in view of WO 2015/083008 and Kellner et al. Leukemia (2013) 27, 1595–1598; doi:10.1038/leu.2012.373 as applied to claims 1-4, 7 and 21-22
	in further view of US20180237524A1, priority to Feb 27, 2015.
	While claims 1-4, 7 and 21-22 are rendered obvious over Ruella, WO ‘008 and Kellner, they do not teach the limitations of claim 19.
	Regarding claim 19 and the limitation of elected species pembrolizumab, US Pub 524 teaches a method of treating a human subject for a cancer, such as diffuse large B-cell lymphoma (DLBCL), with pembrolizumab, see claims 17-18. 

	Therefore, the claimed invention is prima facie obvious over the cited prior art. 

RESPONSE TO ATTORNEY ARGUMENTS:
	The Attorney response argues that Ruella does not teach the claimed combination, acalabrutinib and tafasitamab, for cancer treatment. 
	The Attorney response argues one skilled in the art would have no reasonable expectation based on the cited references that simply replacing ibrutinib with acalabrutinib and replacing CART with tafasitamab would still result in a successful cancer treatment, particularly in view of the unpredictability of cancer combination therapies mentioned above.
	The Attorney response argues that while acalabrutinib and ibrutinib are BTK inhibitors, they have key distinctions such as selectivity against other kinases.
	The Attorney response argues the specification provides specific selectivity profile data, where formula (2) is acalabrutinib and formula (1) is ibrutinib, referencing Table 7: Kinome Screen for BTK Inhibitors (IC50 nM) on page 8 of the Attorney response. 
	In response, it is noted that acalabrutinib does demonstrate a different profile than that of ibrutinib, however, such different data does not necessarily represent a true 
Conclusion
In summary, no claims are allowed. 

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/Kortney L. Klinkel/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        


/WILLIAM Y LEE/Examiner, Art Unit 1629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 	CAS Registry Number 1422527-84-1
        	Immunoglobulin, anti-​(human CD19 antigen) (human-​Mus musculus monoclonal MOR00208 heavy chain)​, disulfide with human-​Mus musculus monoclonal MOR00208 κ-​chain, dimer
        	MOR 00208, Tafasitamab, XmAb 5574
        2 	CAS Registry Number 1420477-60-6
        	Benzamide, 4-[8-amino-3-[(2S)-1-(1-oxo-2-butyn-1-yl)-2-pyrrolidinyl]imidazo[1,5-a]pyrazin-1-yl]-N-2-pyridiny
        	4-[8-Amino-3-[(2S)-1-(1-oxo-2-butyn-1-yl)-2-pyrrolidinyl]imidazo[1,5-a]pyrazin-1-yl]-N-2-pyridinylbenzamide
        	(S)-4-[8-Amino-3-[1-(but-2-ynoyl)pyrrolidin-2-yl]imidazo[1,5-a]pyrazin-1-yl]-N-(pyridin-2-yl)benzamide
        	ACP 196
        	Acalabrutinib
        	Calquence